DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on June 15, 2022 has been entered. Claims 1-19 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on March 15, 2022.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed June 15, 2022, with respect to the rejections of claims 1-19 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.


Allowable Subject Matter

Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “wherein the current game state comprises an indication of user progress through the immersive interactive game content; selecting a set of content from multiple sets of content in a content library, by a selection algorithm that eliminates library content from selection based on the context parameter data and further based on the session context, wherein the selecting comprises selecting a class of content based on the context parameter data and the session context and randomly selecting a particular instance from the class of content” as the references only teach methods for context aware prioritized game streaming in which objects are selected based on particular games states regarding importance of the object to the user, however the references fail to explicitly disclose the concept of randomizing the selection of classes of objects regarding a specific instance based on user progress within the game in addition to context parameter data in conjunction with the remaining limitations of claim 1 for rendering a virtual object during the immersive mixed reality session.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claims 10 and 19, these claims recite limitations similar in scope to that of claim 1, and thus are allowed under the same rationale as provided above.
In regards to dependent claims 2-9 and 11-18, these claims depend from claims 1 and 10, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2014/0237366 A1– Reference is of particular relevance to the application as it discloses context aware augmented reality object commands performed by a user via an AR device and user interface. 
US 2008/0242418 A1 – Reference is of particular relevance to the application as it discloses that the invention relates to location/position-based context awareness for devices and mobile terminal devices in which the context info can be applied to gaming scenarios.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL M ROBINSON/Examiner, Art Unit 2619